ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amended claims will not be entered as they would require new search and consideration.  The proposed claims overcome the outstanding art rejection, but a review of the prior art discovered a rejection for claim 7.  
Considering Claim 7:  Soyama et al. (US 2013/0313114) teaches a process for preparing a polylactic acid modified copolymer comprising reacting a polylactic acid homopolymer and a polysiloxane having two end groups that are amine (¶0074-75, Table 9).  The copolymers are annealed to complete crystallization during the testing of the materials (¶0077).  The reaction proceeds by the reaction of the amine groups with the ester groups of the polylactic acid, resulting in the formation of an amide linkage, i.e. through transesterification (¶0019).  Soyama et al. teaches the reaction mixture as comprising 97 weight percent of a polylactic acid hompolymer and 3 weight percent of the functional polysiloxane (Table 9-10).  The polysiloxane has a molecular weight of 4400 (Table 3, equivalent weight x functionality).  Soyama et al. teaches the polylactic acid as being Terramac TE-4000N (¶0074).  Kani et al. (US Pat. 8,603,636) teaches the weight average molecular weight of Terramac TE-4000N as being 150,000 g/mol and the number average molecular weight would necessarily be lower than the weight average molecular weight.
	Soyama et al. does not teach that the block copolymer is a triblock copolymer.  However, Hazer et al. (J. Polym. Environ. (2012) 20:477-484, cited on the IDS) teaches that the reaction of a polylactic acid and an amine end functional polysiloxane, where the polylactic acid is in excess, would lead to the formation of a triblock copolymer (pg. 479, Fig. 1).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed property outside of the composition itself, in combination with an annealing step.  Therefore, the claimed effects and physical properties, i.e. the impact strength value would implicitly be achieved by a composition with all the claimed ingredients made by a substantially similar process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	The diamine end functionalized polysiloxane embodiment is a comparative example that is taught to lead to inferior results with regard to rupture bending strain and surface bleed (¶0080).  However, a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). 

	With regard to claims 8-10, and claims 11-13, the claimed invention is non-obvious over Soyama et al., as the reference teaches away from the use of diamine functional polysiloxanes with terminal diamine groups, and thus the non-anticipated claims (having to add a nucleating agent, or modify the molecular weight of the polysiloxane) would be non-obvious over Soyama.  As such, claims 8-10 and 11-13 would contain allowable subject matter if presented as separate amendments.  Claims 1-6 and 14-25 were previously indicated as being allowable.

Response to Arguments
	The applicant’s arguments are directed towards the proposed amendments and are not being considered at this time.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767